MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Jan 12 2016, 8:34 am

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cynthia P. Helfrich                                      Gregory F. Zoeller
Helfrich & Harrell, LLC                                  Attorney General of Indiana
Avon, Indiana
                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Harrison Lime,                                           January 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         32A01-1506-CR-595
        v.                                               Appeal from the Hendricks
                                                         Superior Court 1
State of Indiana,                                        The Honorable Robert W. Freese
Appellee-Plaintiff                                       Trial Court Cause No.
                                                         32D01-1310-FD-1111



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A01-1506-CR-595| January 12, 2016     Page 1 of 4
                                             Case Summary
[1]   Harrison Lime (“Lime”) was convicted of Domestic Battery, as a Class D

      felony,1 and Criminal Mischief, as a Class B misdemeanor.2 He challenges the

      sufficiency of the evidence to support his conviction for Domestic Battery. We

      affirm.



                              Facts and Procedural History
[2]   On October 14, 2013, Lime and Brittany Brooks (“Brooks”) were at their

      Plainfield home with their two-year-old son when they began to argue. During

      the argument, Lime put his hands on Brooks’s neck, causing her to gasp for air.

      Lime stopped and “ran off.” (Tr. at 18.)


[3]   Brooks summoned police. The officers found her crying, hysterical, and

      rubbing her neck. Red marks of approximately two inches were visible on

      either side of her neck.


[4]   On April 14, 2015, at the conclusion of a bench trial, Brooks was found guilty

      of Domestic Battery and Criminal Mischief. He received an aggregate sentence

      of 545 days, with 543 days suspended to probation. This appeal ensued.




      1
       Ind. Code § 35-31.5-2-29. The offense is now a Level 6 felony; we refer to the version of the statute in effect
      at the time of Lime’s offense.
      2
       I.C. § 35-43-1-2. Lime was convicted of Criminal Mischief for having thrown a boot into the windshield of
      Brooks’s vehicle. He does not contest this conviction.

      Court of Appeals of Indiana | Memorandum Decision 32A01-1506-CR-595| January 12, 2016                Page 2 of 4
                                 Discussion and Decision
[5]   In order to convict Lime of Domestic Battery, as a Class D felony, as charged,

      the State was required to prove beyond a reasonable doubt that Lime knowingly

      touched Brooks, with whom he had a child in common, in a rude, insolent, or

      angry manner, that resulted in bodily injury to Brooks, and that the offense was

      committed in the presence of A.L., a child less than 16 years of age, knowing

      that the child was present and might be able to see or hear the offense. I.C. §

      35-42-2-1.3; App. at 9. Lime contends only that the State failed to present

      evidence that Brooks suffered a bodily injury, because she testified to a lack of

      pain and because red marks on the skin may be present without impairment of

      physical function.


[6]   When reviewing a claim of insufficiency of the evidence, we do not reweigh the

      evidence or judge the credibility of the witnesses, but will consider only the

      probative evidence and reasonable inferences supporting the judgment. Sargent

      v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007). We will affirm the

      conviction unless no reasonable trier of fact could find the elements of the crime

      proven beyond a reasonable doubt. Id.


[7]   Indiana Code Section 35-31.5-2-29 defines “bodily injury” to mean “any

      impairment of physical condition, including physical pain.” Brooks testified

      that Lime had briefly choked her, and that she “couldn’t breathe for a

      moment,” gasped for air, and was temporarily unable to talk. (Tr. at 22.) From

      this evidence, a reasonable fact-finder could conclude that Brooks’s physical


      Court of Appeals of Indiana | Memorandum Decision 32A01-1506-CR-595| January 12, 2016   Page 3 of 4
      condition was impaired and thus she sustained bodily injury. Lime’s focus

      upon Brooks’s testimony that she did not experience pain is an invitation to

      reweigh the evidence, which we will not do. Sargent, 875 N.E.2d at 767.



                                              Conclusion
[8]   Sufficient evidence supports Lime’s conviction for Domestic Battery.


[9]   Affirmed.


      Vaidik, C.J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 32A01-1506-CR-595| January 12, 2016   Page 4 of 4